Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive.
With regard to the pending claims, applicant argues that Dao fails to wherein the processor sets the UE mobility management parameters according to the UE mobility-related information, by: determining the UE mobility management parameters according to a condition in which a terminal is and the UE mobility analytics/prediction information; or determining the UE mobility management parameters when determining that a condition in which the terminal is satisfies a condition of using the UE mobility management parameters contained in the UE mobility management policy information.
Examiner first notes paragraph 88 of Dao which makes clear that the AMF may also implement the access and mobility management recommendations. Those recommendations as noted in paragraphs 71 and 94 specify specific services (GBR/MBR/AMBR rate, PDU session type such as video conference and voice communication) to be provided to a specific UE (110) under specific conditions (time of day, geographical areas). This is believed to read on at least or determining the UE mobility management parameters when determining that a condition in which the terminal is satisfies a condition of using the UE mobility management parameters contained in the UE mobility management policy information.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-13 and 15-18 and 21-22 is/are rejected under 35 U.S.C. 102a2 as being anticipated by US 2018/0262924 (Dao et al.).
As to claims 1, 10 and 21, Dao teaches an information processing apparatus (AMF 234, fig 2, 1100, fig 11) comprising: a memory configured to store program instructions (1108, fig 11); a processor (1114, fig 11) configured to invoke the program instructions to perform following processes of: 
receiving user equipment, UE mobility-related information via a transceiver, wherein the UE mobility-related information is UE mobility analytics/prediction information sent by an NWDAF or UE mobility management policy information sent by a PCF (see paragraphs 69, 71 and 88, NWDAF sends 
setting UE mobility management parameters according to the UE mobility-related information (see paragraphs 69, 71 and 88, AMF implements the mobility management parameters/recommendations it receives).
wherein the processor sets the UE mobility management parameters according to the UE mobility-related information, by: determining the UE mobility management parameters according to a condition in which a terminal is and the UE mobility analytics/prediction information; or determining the UE mobility management parameters when determining that a condition in which the terminal is satisfies a condition of using the UE mobility management parameters contained in the UE mobility management policy information (see paragraphs 71 and 94, mobility parameters with recommendations that include conditions like when to use it and an entity such as a UE for using it on).
As to claims 7, 16 and 22, Dao teaches an information processing apparatus (PCF 236, fig 2, 1100, fig 11) comprising: a memory configured to store program instructions (1108, fig 11); a processor (1114, fig 11) configured to invoke the program instructions to perform the processes of:
determining UE mobility management policy information; sending the UE mobility management policy information to an AMF via a transceiver (see paragraphs 69, 71 and 88, NWDAF sends mobility management parameters/recommendations to the PCF which sends it to AMF);
wherein the UE mobility management policy information is used to determine the mobility management parameters for the AMF (see paragraphs 69, 71, 88 and 94, AMF implements the mobility management parameters/recommendations it receives).

As to claims 2 and 11, Dao further teaches wherein the UE mobility management policy information comprises: UE mobility management parameters, and a condition of using the UE mobility management parameters (see paragraphs 71 and 94, mobility parameters with recommendations that include conditions like when to use it and an entity such as a UE for using it on).
As to claims 3 and 12, Dao further teaches wherein the UE mobility management parameters comprise: registration area information; and/or a periodic registration timer value (see paragraphs 71, 94 and 106, mobility parameters with recommendations that include location markers such as registration area).
As to claims 4 and 13, Dao further teaches wherein the condition comprises at least one of: identity information of the terminal; location or area information of a terminal; date or time information (see paragraphs 71, 94 and 106, mobility parameters with recommendations that include location, date and time markers for the UE).
As to claims 6 and 15, Dao further teaches wherein the processor sets the UE mobility management parameters according to the UE mobility-related information, by: allocating a registration area for a terminal and notifying the terminal of the registration area via the transceiver; and/or allocating a periodic registration timer value for the terminal and notifying the terminal of the periodic registration timer value via the transceiver (see paragraphs 60 and 71, mobility parameters include information pertaining to a time for performing registration with a UE).
As to claims 8 and 17, Dao further teaches wherein the determining UE mobility management policy information, comprises: receiving UE mobility analytics/prediction information sent by an NWDAF via a transceiver, and generating the UE mobility management policy information according to the UE mobility analytics/prediction information; or receiving the UE mobility management policy information sent by the NWDAF via the transceiver (see paragraphs 69, 71 and 88, NWDAF sends mobility management parameters/recommendations to the PCF which sends it to AMF).
As to claims 9 and 18, Dao further teaches wherein the UE mobility management policy information comprises: registration area information and a condition of using the registration area information; and/or a periodic registration timer value and a condition of using the periodic registration timer value (see paragraphs 60, 71, 94 and 106, mobility parameters with recommendations that include location markers such as registration area and when to perform registration with a UE).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641